--------------------------------------------------------------------------------

Exhibit 10.33

Employment Agreement

(English Translation)

Party A (The employer)
Zhejiang Great Shengda Packing Co., Ltd.
Registered Address
No. 2, Beitang Road, Economic and Technology Development Zone, Xiaoshan
District, Hangzhou,
Zhejiang Province, China

Party B (The emplyee)
Name Daliang Teng
 

     According to "The People's Republic of China Labor Law," "The People's
Republic of China Labor Contract Law" and other relevant laws and regulations,
and the two sides agreed on equal and voluntary basis, by consensus, the signing
of the labor contract (hereinafter referred to in this contract) in order to
abide by all the terms of this contract.

     Term One Contract type and time limit

     Party A and Party B sign labor contract during the time period of 2. 
          1. Fixed-term contract
          Duration of the contract is from _____________ to _____________. And
from _____________to _____________is probation period. 
     (1)During the probation period, if Party B is found not to meet the
recruitment conditions, Party A may immediately terminate this contract. 
     (2)Party A, can shorten or extend the probation period according to the
performance of Party B with a written confirmation that both sides agreed. At
the same time the probation period will not exceed the scope of the relevant
provisions of national law. 
     (3)When fixed-term contract expires, the labor relations between the two
sides are naturally terminated. The two sides may renew the labor contract, but
the contract should be signed one month before the original labor contract
expired. 
     2. Non fixed-term contract, since Mar 28, 2010_ to the date of the
termination of the contract terms of the contract arise. 
     Term Two Job and Job duties 
     1. Party A arranges Party B work as _CEO of the OTCBB listed company__ or
other similar positions. Party B must conscientiously perform his/her job duties
at work on time, in ensuring quality completion of tasks. 
     2.Party A has the right to adjust Party B’s work, workplace and job scope,
according to production and operation needs and the capacity, health status and
performance of Party B have the right to, workplace and job scope. Before doing
that, Party A should consult with Party B, and Party B must be subordinate to
the work adjustment according to mutual agreement,. 
     3. Party B committed to Party A that during his/her tenure, without Party
A's prior written consent, Party B shall not in any way, directly or indirectly
be employed full-time or part-time to engage in any other form of work,
including but not limited to advisory and other business activities. During the
contract period, Party B shall not participate in or help other economic
organizations engaging in business activities that constitutes a competition to
Party A. Any person who contravenes this provision, Party A has the right to act
according to "non-compete agreement". 

--------------------------------------------------------------------------------

     4. Through the performance appraisal system for managers at all levels and
the Human Resources Department Party A appraises Party B's work on team
performance and individual performance quarterly and annually in written. The
assessment results will be one of the bases for promotion, demotion, salary
increases reduction, transfer, punishment and dismissal.

     Term Three Working hours 
     1. With the approval of the competent administrative departments of labor
security, working hours every day is set by Party A calculates working hours
according to actual situation of production. Working hours every day is set by
Party A
     2. Party B enjoys the statutory provisions of state holidays, marriage,
funeral home, family planning, home leave, paid holidays.

     Term Four Labor protection and labor discipline 
     1. Party A in accordance with national laws and the protection,
Environmental Protection Act and other regulations to ensure that Party B is not
in the personal safety and health hazards conditions. 
     2. Party A should provide education and training to Party B on laws and
regulations, professional ethics, labor safety and health, corporate
regulations, etc., based on business and operational needs. 
     3. Party B should abide by the law, and the rules and regulations of Party
A , build a good work ethic, and spiritual masters, safeguard corporate
interests, keep company's business secrets, and protect company property. 
     4. Party B should fully handle the work skills, complete tasks actively in
accordance with Party A’s needs, and accept Party A’s functional department’s
relevant inspection, assessment, reward and punishment. 
     5. If Party B and violates discipline rules and regulations of Party A,
Party A may reward or punish with criticism, education, punishment, until the
termination of the labor contract. 
     6. Party B shall comply with Party A’s policy stipulated in accordance with
the law system including administrative, personnel, finance and business, and
other rules and regulations, and subject to Party A's management leadership.
Party A’s any official issued regulations, requirements and notice is supplement
to this contract and for both sides to comply with. Party A will be reward or
punish Party B according to the relevant policy and Party B’s performance.

     Term Five Remuneration 
     1. Party A assesses the wage amount monthly under the current wage system,
to ensure that it is not less than the local monthly minimum wage level. As a
citizens of the Republic of China, Party B has the obligation to pay personal
income tax. In accordance with the Government's requirement, Party A deduct the
withholding from Party B's monthly salary and pay to the local tax authorities
and social insurance institutions Party B's personal income tax and social
welfare insurance on his/her behalf. 
     2. Party A is entitled to adjust the pay system according to Party A's
operating performance, talent market conditions, and Party B’s job performance
and ability, when Party A’s new pay system is carried out, out the work content
of Party B changes, after negotiated to consensus, the remuneration is to be
adjusted according to Party A’s policy. 
     3. Party A’s pay day is on the 28th every month, after the implementation
of work, during holidays salary may be paid in advance as appropriate. 
     4. If Party B has outstanding contributions in his/her work and special
achievements, Party A may give a certain degree of moral encouragement and
material reward. According to Party B’s the work result, and other discipline
issues, Party A may punish in accordance with national laws, regulations and
relevant rules and regulations within the company.

2

--------------------------------------------------------------------------------

     5. End of each year, Party A has the right to pay Party B annual bonus
according to Party B’s last year work performance, and comprehensive performance
assessment results

     Term Six Labor insurance and welfare benefits 
     1. Party A pays on behalf of Party B on schedule for the payment of pension
and other social insurance in accordance with national and local relevant
provisions. 
     2. Party B’s work related injury, occupational diseases, family planning,
illness and non work-related injury which incurs expenses, is enforced according
to relevant state regulations.

     Term Seven Lift of the labor contract and agreement on not lifting the
contract 
     1. By mutual agreement, labor contract may be lifted. 
     2. Party B has one of the following circumstances, Party A may immediately
terminate the contract. 
        (1) When on probation, found not complying with the conditions
employed; 
        (2) Serious violation of labor discipline or the rules and regulations
of Party A; 
        (3) Serious dereliction of duty, fraud, which cause significant harm to
the interests of Party A ; 
        (4) Be held criminally responsible, or reeducation through labor; 
        (5) In the pre-recruitment period, Party B conceal, misrepresent his/her
work experience, inspections, background and past history of criminal, law and
order punishment through the provision of false academic degrees or
certificates, inspection certificates and other false materials. 
     3. In one of the following circumstances, Party A may discharge the labor
contract, but it should be 30 days in advance written notice to Party B: 
        (1) Party B ill or injured by reason of the work, and can not take the
original work after health care and can not engage in the work arranged by Party
A; 
        (2) Party B can not do the work, and after training or adjustment to
work, still not competent to work; 
        (3) The objective basis of the labor contract change significantly,
resulting in the original labor contract can not perform, after consultations,
the parties can not reach consensus on the labor contract agreement. 
        (4) Party A is about to bankrupt or has serious difficulties in
production and operation, and where reductions in personnel. 
     4. One of the following circumstances, Party B can notify Party A the
dissolution of the labor contract; 
        (1) During the probationary period, and required to inform the company
three days in advance; 
        (2) Party A violently or illegally restrict Party B’s personal freedom
and force Party B to work; 
        (3) Party A is not in accordance with the labor contract to pay labor
remuneration or provide working conditions 
        (4) Party B have to resign because of other reasons, written notice to
Party A is required 30 days in advance. 
     Upon receipt of Party B’s written notice of dissolution of the labor
contract, Party A should start the withdrawal procedures. However, Party B has
not yet disposed of the economic losses caused by or because of other problems
being the period under review to Party A is except in the case. 
     5. Party B has one of the following circumstances, Party A shall not be
free to discharge the labor contract; 
        (1) Workers whose operations involve exposure to occupational hazards
have not done pre-job or occupational health examination or during medical
observation period in the diagnosis of patients suspected of occupational
disease; 
        (2) In this job period suffering from occupational disease, or injury at
work and is confirmed loss or partial loss of working capacity; 
        (3) Illness or non-work related injury is the prescribed medical
treatment period; 
        (4) Female staff during pregnancy, childbirth, breast-feeding period;

3

--------------------------------------------------------------------------------

        (5) Worked continuously for Party A for fifteen years, and less than
five years away from the statutory retirement age; 
        (6) Other circumstances according to laws and administrative regulations
and; 
     6. Economic compensation for lifting of the the labor contract, according
to the "Labor Contract" executed or Party A and Party B consensus, confirmed in
writing. 
     7. On termination or dissolution of this contract, Party B should be return
provided for the transfer of Party A during the period of its use of all of
Party A's property obtained in connection with Party A or its affiliated
companies during his/her tenure including business-related memoranda, notes,
records, papers, reports, manuals, drawings, blueprints, designs, and other
documents (including copies of), including but not limited to the following
items: part or all of the equipment, software, office keys, parking cards and
Party A’s confidential proprietary information, (these information including
written information, or other form, including photocopy). All of the above
documents are a permanent part of Party A or its affiliates for all, Party B can
not exercise any rights to them. If Party B violates the terms of the agreement,
Party A has the right to request Party B to compensate for actual losses, while
preserving a request for legal protection.

     Term Eight Responsibility for breach of labor contract 
     1. During the period of this contract, for training that resources provided
by Party A (with a certificate of currency of payment), the specific
implementation shall prevail according to the "training agreement", signed by
two sides. 
     2. Use rights and ownership of inventions or work results that Party B
derived using Party A’s equipment, information, time, venue etc. belong to Party
A, Party B has no right for these use rights and ownership, otherwise, Party B
shall bear the corresponding responsibility and the corresponding amount of
compensation. 
     3. Party B shall not be disclosed to any person or entity or discuss Party
A's business and technology secrets, or any other information of Party A, during
the contract period and within two years after separation, without the written
consent of Party A, and, if violated, Party A reserves the right to hold Party B
responsible. The concrete implementation of approaches to the two sides signed a
"non-compete agreement" shall prevail.

     Term Nine Labor Disputes

     1. When labor disputes occur while fulfilling this contract because of
dismissal, removal, etc., the two sides should solve through consultation. 
     2. If the two sides can not negotiate to the payment, either party can
resort to the local labor dispute arbitration committee for arbitration. If not
satisfied with the arbitration, either party may resort to Party A’s local court
within 15 days on receipt the arbitration award.

     Term Ten Others 
     1. The "Shengda Group labor management systems" which the employee congress
discussed and adopted are the main accessories of this contract, its
effectiveness is the same with the contract. 
     2. This contract, in duplicate, both sides have a copy of signed and sealed
by the parties with the same legal effect 
     3. Matters relating to this contract, which are not entirely stated, should
be resolved according to "The People's Republic of China Labor Law," "The
People's Republic of China Labor Contract Law" and the Party A's relevant
regulations. 
     4. The terms of the contract, if contradict the national laws, regulations
and policy, the national regulations and policies shall prevail.

Party A (Seal): Party B (Signature):     Signature of the representative:  

Date: Mar 28, 2010

4

--------------------------------------------------------------------------------